Title: From Thomas Jefferson to Blome, 27 June 1788
From: Jefferson, Thomas
To: Blome, Otto, Baron von


          
            
              Sir
            
            Paris June 27. 1788.
          
          I have the honor now to inclose you the letter for his Excellency the count de Bernstorff which you were so kind as to undertake to forward. I sincerely wish the effect of it may be that you may be charged with the settlement of the affair which is the subject of it. It would assure to us a candid and speedy arrangement. Permit me to add to these wishes the assurances of respect & attachment with which I have the honor to be, Sir, Your most obedient & most humble servant,
          
            Th: Jefferson
          
        